In a proceeding (1) to restrain certification of appellant as the successful candidate in the Conservative Party primary election held on September 9, 1975 for nomination for the public office of Councilman of the Ninth Ward of the City of Yonkers and (2) to compel the holding of a new primary election for such nomination, the appeal is from a judgment of the Supreme Court, Westchester County, entered September 26, 1975, which granted the application and-directed that such new primary election be held on October 8, 1975. Judgment affirmed, without costs. Under the special circumstances of this case, Special Term made a proper finding on the necessity for a new election. Rabin, Acting P. J., Hopkins, Martuscello, Christ and Shapiro, JJ., concur.